lN THE UNITED STATES DISTRICT CGURT
FOR THE DISTRICT GF MONTANA
BlLLINGS DIVISION

IN RE:
CV l 8- l 55-BLG-SPW

JEFFREY W. BERGER & TAl\/ll l\/I.

BERGER,
ORDER

Debtors.

 

The Creditor, Banl< of Colorado moves for the admission of Scott Sandberg
to practice before the Court in the above captioned matter With Geoffrey R. Keller
of Billings, Montana, designated as local counsel. The motion complies With
Local Rule 83.l(d), and Debtors do not object

IT IS SO GRDERED that Creditor, Bank of Colorado’s motion to admit
Scott Sandberg to appear pro hac vice (Doc. 6) is GRANTED and he is authorized

to appear as counsel With Geoffrey R. Keller pursuant to L.R. 83.l(d) in the above

captioned matter.
DATED this !;§\;Aday of November, 2))18.
/ j

, 1 f ;} 1
SUSAN P. WATTERS
United States District Judge

